TilsoN, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that as to certain items of the merchandise the issue is the same as the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised value less any additions made by the importer by reason of the so-called Japanese consumption tax represents the proper dutiable export value of the merchandise.
On the agreed facts I find and hold the proper dutiable export value of the items marked A and checked JWT on the invoices to be the value found by the appraiser, less any amount added by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.